                                Case 5:21-cv-00195 Document 1-1 Filed 03/01/21 Page 1 of 1
JS 44 (Rev 06/17)
                       5:21-cv-00195            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
      Alondra Estrella, Susana Ugalde and Victoria Ugalde                                                        Allstate Fire & Casualty Insurance Company
    (b) County of Residence of First Listed Plaintiff                     Bexar                                 County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED

   (c) Attorneys (Firm Name, Address, and Telephone Number)            Attorneys (If Known)
 David G. Gutierrez, The Law Firm of Oscar A. Garza, PLLC, 6243      Edward J. Batis, Jr., Ortiz & Batis, PC, 10100 Reunion Place,
 W. Interstate 10, Suite 970, San Antonio, Texas 78201-2091;         Suite 600, San Antonio, Texas 78216; 210-344-3900.
 Telephone: 210-732-3030.
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                          and One Box for Defendant)
’ 1    U S Government                  ’ 3      Federal Question                                                                     PTF         DEF                                           PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         ’ 1         ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                         X                   of Business In This State

’ 2    U S Government                  X
                                       ’ 4      Diversity                                              Citizen of Another State          ’ 2      ’    2   Incorporated and Principal Place    ’ 5     X
                                                                                                                                                                                                       ’ 5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                       Citizen or Subject of a           ’ 3      ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                           BANKRUPTCY                    OTHER STATUTES

X
’
’
    110 Insurance
    120 Marine                        ’
                                          PERSONAL INJURY
                                          310 Airplane
                                                                         PERSONAL INJURY
                                                                       ’ 365 Personal Injury -
                                                                                                       ’ 625 Drug Related Seizure
                                                                                                             of Property 21 USC 881
                                                                                                                                             ’ 422 Appeal 28 USC 158
                                                                                                                                             ’ 423 Withdrawal
                                                                                                                                                                              ’ 375 False Claims Act
                                                                                                                                                                              ’ 376 Qui Tam (31 USC
’   130 Miller Act                    ’   315 Airplane Product               Product Liability         ’ 690 Other                                 28 USC 157                       3729(a))
’   140 Negotiable Instrument                  Liability               ’ 367 Health Care/                                                                                     ’ 400 State Reapportionment
’   150 Recovery of Overpayment       ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                 ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                  ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                  Liability               ’ 368 Asbestos Personal                                               ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                 ’   340 Marine                         Injury Product                                                        New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)           ’   345 Marine Product                 Liability                                                       ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                          LABOR                       SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits         ’   350 Motor Vehicle            ’ 370 Other Fraud               ’ 710 Fair Labor Standards            ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits           ’   355 Motor Vehicle            ’ 371 Truth in Lending                 Act                            ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                        Product Liability        ’ 380 Other Personal            ’ 720 Labor/Management                ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability    ’   360 Other Personal                 Property Damage                  Relations                      ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                             Injury                   ’ 385 Property Damage           ’ 740 Railway Labor Act               ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                      ’   362 Personal Injury -              Product Liability         ’ 751 Family and Medical                                               ’ 893 Environmental Matters
                                              Medical Malpractice                                             Leave Act                                                       ’ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS             ’ 790 Other Labor Litigation            FEDERAL TAX SUITS                    Act
’   210 Land Condemnation             ’   440 Other Civil Rights         Habeas Corpus:                ’ 791 Employee Retirement             ’ 870 Taxes (U S Plaintiff       ’ 896 Arbitration
’   220 Foreclosure                   ’   441 Voting                   ’ 463 Alien Detainee                  Income Security Act                    or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment        ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                 ’   443 Housing/                       Sentence                                                               26 USC 7609                     Agency Decision
’   245 Tort Product Liability                Accommodations           ’ 530 General                                                                                          ’ 950 Constitutionality of
’   290 All Other Real Property       ’   445 Amer w/Disabilities -    ’ 535 Death Penalty                   IMMIGRATION                                                            State Statutes
                                              Employment                 Other:                        ’ 462 Naturalization Application
                                      ’   446 Amer w/Disabilities -    ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                              Other                    ’ 550 Civil Rights                    Actions
                                      ’   448 Education                ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original    X 2 Removed from
                ’                                           ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from    ’ 6 Multidistrict                     ’ 8 Multidistrict
       Proceeding                 State Court                         Appellate Court                 Reopened                Another District            Litigation -                      Litigation -
                                                                                                                         (specify)                        Transfer                         Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                         28 U.S.C. §§ 1332, 1441, and 1446(b)
VI. CAUSE OF ACTION Brief description of cause:
                      Personal injury/motor vehicle accident - UM/UIM coverage
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $ more than $250,000CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.          but less than $1,000,000.00     JURY DEMAND:        XXYes ’ No
                                                                                                                ’
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                       DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
          03-01-2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                            MAG JUDGE

                 Print                                 Save As...                                                                                                                    Reset
